DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 78-97 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 78-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,158,127. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/475,992 (Instant Application)
U.S. Patent No. 11,158,127
78. A computer-implemented method of displaying a virtual image of a building information model (BIM) that is positioned and oriented with reference to an extrinsic site coordinate system in a headset, the method comprising: 

on the basis of sensor data representing responses of one or more position-tracking sensors to one or more signals associated with a position tracking system, determining a location and orientation of the headset in an intrinsic coordinate system defined by the position tracking system; 
























converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation derived by relating coordinates of one or more control points of a known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system, 

wherein the coordinates of the one or more control points in the intrinsic coordinate system are determined on the basis of sensor data received from the position tracking system; 













receiving headset tracking data; 

receiving model data representing the BIM defined in the extrinsic coordinate system; 



processing the model data to produce derived model data defined in the intrinsic coordinate system; and 


using the headset tracking data to: 

render a virtual image of the BIM relative to a position and orientation of the headset, 

generate image data representing the virtual image, and 

transmit the image data to a display system for viewing by a user as a virtual image of the BIM.
1. A headset for displaying a virtual image of a building information model (BIM) to a user that is positioned and oriented to an extrinsic coordinate system of a construction site; the headset comprising: 



an article of headwear that is configured to be worn by the user and has one or more position tracking sensors mounted thereon which are configured to output sensor data representing responses of the one or more sensors to one or more signals emitted by a position tracking system at the construction site from which the position and orientation of the article of headwear can be determined; 

an augmented reality display system that includes a display assembly having an in-use position within the user's field of view that is fixed relative to the position-tracking sensors; 

the display assembly including at least one display and being capable of displaying the virtual image to the user while allowing the user to view his or her surroundings through the display assembly; 

wherein the augmented reality display system is configured to receive image data representing the virtual image of the building information model and to display the virtual image on the display; and 

an electronic control system; 

wherein the electronic control system comprises a headset tracking system configured to determine from the sensor data the location and orientation of the article of headwear on the construction site in an intrinsic coordinate system defined by the position tracking system and to output headset tracking data representing the same; and 

a coordinate conversion engine configured to convert, on the basis of a transformation, between the intrinsic coordinate system and the extrinsic coordinate system; 

the transformation being derived by relating the coordinates of one or more control points of known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system; 

the coordinates of the one or more control points in the intrinsic coordinate system being derived from sensor data received from at least one sensor using the position tracking system; and 

wherein the electronic control system is configured to receive the headset tracking data, and model data representing the building information model defined in the extrinsic coordinate system; 

process the model data using the coordinate conversion engine to produce derived model data defined in the intrinsic coordinate system; and 

use the headset tracking data to render a virtual image of the building information model relative to the position and orientation of the article of headwear on the construction site, generate the image data representing the virtual image and transmit the image data to the augmented reality display system for viewing by the user on the display.
79. The method of claim 78, further comprising:

receiving display position data from a display position sensor configured to detect a position of the display relative to the user’s head; and


using the headset tracking data and the display position data to render the virtual image of the BIM relative to the position and orientation of the headset relative to the user’s eye.
2. The headset according to claim 1, 

wherein the headset further comprises a display position sensor for detecting the position of the display relative to the user's head and for outputting display position data representing the same; and 

wherein the electronic control system is configured to receive the display position data and to use it with the headset tracking data to render the virtual image of the building information model relative to the position and orientation of the article of headwear on the construction site.
80. The method of claim 79, wherein the display position data comprises data that represents a position of at least one of the user’s eyes relative to the display.
4. The headset according to claim 2, wherein the display position sensor is configured to generate display position data that represents a position of at least one of the user's eyes relative to the display.
81. The method of claim 80, wherein the display position data indicates a position of at least one of the pupils of the user’s eyes.
5. The headset according to claim 2, wherein the display position sensor is configured to generate display position data representing a position of at least one of the pupils of the user's eyes.
82. The method of claim 80, wherein the display position data indicates a position of at least one of the centers of the pupils of the user’s eyes relative to the display.
5. The headset according to claim 2, wherein the display position sensor is configured to generate display position data representing a position of at least one of the pupils of the user's eyes.
83. The method of claim 78, further comprising:

using data representing one or more physical or optical properties of the display to render the virtual image of the BIM.
1. wherein the augmented reality display system is configured to receive image data representing the virtual image of the building information model and to display the virtual image on the display; and
84. The method of claim 78, wherein the one or more signals are emitted by one or more beacons.
6. The headset according to claim 1, wherein the one or more signals are emitted by one or more beacons at the construction site.
85. The method of claim 78, wherein the one or more signals consist of electromagnetic radiation.
7. The headset according to claim 1, wherein the one or more signals consist of electromagnetic radiation.
86. The method of claim 78, wherein the position-tracking system comprises a sweep-beam optical tracking system.
9. The headset according to claim 1, wherein the position-tracking system comprises a sweep-beam optical tracking system.


87. The method of claim 78, wherein the position-tracking system comprises a WiFi tracking system.
10. The headset according to claim 1, wherein the position-tracking system comprises a WiFi tracking system.
88. The method of claim 78, wherein the one or more signals consist of acoustic waves.
11. The headset according to claim 1, wherein the one or more signals consist of acoustic waves.
89. The method of claim 78, wherein the position tracking system comprises an inside-out positional tracking system.
27. Calibration software for calibrating an inside-out positional tracking system for use in validation of a construction task or setting out a construction site comprising machine code that is executable by a processor for (i) receiving control point location data representing the positions of a plurality of control points at the construction site in an extrinsic, real world coordinate system, (ii) receiving control point tracking data representing the positions of the control points in an intrinsic coordinate system used by the tracking system, and (iii) relating the positions of the control points in the intrinsic and extrinsic coordinate systems to derive a transformation between the coordinate systems, wherein the calibration software comprises machine code that is executable by a processor to receive and process sensor data representing the response of a sensor at each control point to electromagnetic radiation emitted by at least one base station at the construction site, which has at least one property that is indicative of an angular distance to the base station, to calculate the positions of the control points in the intrinsic coordinate system.
90. The method of claim 78, further comprising:

using the transformation to convert coordinates between the extrinsic coordinate system and the intrinsic coordinate system to render a 3D virtual image of the BIM that is correctly located and oriented relative to an external environment and is displayed to the user in a correct context for a position of the user within the external environment.
13. The headset according to claim 1, wherein the virtual image comprises a 3-D image that is located and oriented relative to the construction site and is displayed to the user in a context for the user's position on the construction site by using the transformation to convert between the extrinsic coordinate system and the intrinsic coordinate system.
1. a coordinate conversion engine configured to convert, on the basis of a transformation, between the intrinsic coordinate system and the extrinsic coordinate system;
91. The method of claim 78, which further comprises downloading one or more of the model data and the transformation to the electronic control system on the headset from a remote server.
1. wherein the electronic control system is configured to receive the headset tracking data, and model data representing the building information model defined in the extrinsic coordinate system;
92. The method of claim 78, wherein the position tracking system comprises at least one source of electromagnetic radiation that is stationary and at least one of the one or more sensors is configured to detect or measure a property of the electromagnetic radiation that is indicative of an angular distance from the at least one sensor to the stationary source.
15. The headset according to claim 1, wherein the position tracking system comprises at least one source of electromagnetic radiation that is stationary at the construction site and at least one of the one or more sensors is configured to detect or measure a property of the electromagnetic radiation that is indicative of an angular distance from the at least one sensor to the stationary source.
93. A computer program product comprising a non-transitory computer readable medium storing a computer program comprising a set of instructions, which, when executed by a computerised device, cause the computerised device to:





on the basis of sensor data representing responses of one or more position-tracking sensors to one or more signals associated with a position tracking system, determine a location and orientation of a headset in an intrinsic coordinate system defined by the position tracking system; 

convert coordinates between the intrinsic coordinate system and an extrinsic coordinate system on the basis of a transformation derived by relating coordinates of one or more control points of known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system, wherein the coordinates of the one or more control points in the intrinsic coordinate system are determined on the basis of sensor data received from the position tracking system; and 

receive headset tracking data; receive model data representing a building information model (BIM) defined in the extrinsic coordinate system; 

process the model data to produce derived model data defined in the intrinsic coordinate system; and 

use the headset tracking data to: 

render a virtual image of the BIM relative to a position and orientation of the headset, generate image data representing the virtual image, and transmit the image data to a display system for viewing by a user as a virtual image of the BIM.
20. A headset for use in validation of a construction task or setting out a construction site which comprises an article of headwear having a plurality of sensors mounted thereon, augmented reality glasses incorporating one or more displays for displaying a virtual image of a building information model (BIM) when viewed by a user and an electronic control system comprising: 

a model positioning engine for receiving and processing model data representing the building information model defined in an extrinsic, real-world coordinate system and using a transformation between the extrinsic coordinate system and an intrinsic coordinate system for positioning and orienting the model in the intrinsic coordinate system; and 













an image rendering engine for receiving tracking data representing the position and orientation of the article of headwear on the construction site in the intrinsic coordinate system, rendering a virtual image of the model relative to the position and orientation of the article of headwear and transmitting the image to the one or more displays where it is viewable by a user as a virtual image of the model; 

wherein the tracking data is derived from sensor data representing the responses of a plurality of sensors on the article of headwear to electromagnetic radiation emitted by one or more base stations at the construction site, wherein the electromagnetic radiation is modulated in a manner that is related to the angular distance to the one or more respected base stations; and 

the transformation is derived by relating the coordinates of one or more control points of known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system, the coordinates of the one or more control points in the intrinsic coordinate system being derived from sensor data representing the responses of one or more sensors positioned at the one or more control points to the modulated electromagnetic radiation.

94. A computer-implemented method of setting out an environment, the method comprising: 



tracking a portable setting-out tool within the environment using a positional tracking system to locate the setting-out tool within an intrinsic coordinate system defined by the positional tracking system; and 





relating the intrinsic coordinate system to an extrinsic, real-world coordinate system using a transformation derived by relating known locations in the real world coordinate system of one or more control points at or near the environment to the corresponding positions of the control points in the intrinsic coordinate system, as determined by the positional tracking system.
27. Calibration software for calibrating an inside-out positional tracking system for use in validation of a construction task or setting out a construction site comprising machine code that is executable by a processor for 

(i) receiving control point location data representing the positions of a plurality of control points at the construction site in an extrinsic, real world coordinate system, 

(ii) receiving control point tracking data representing the positions of the control points in an intrinsic coordinate system used by the tracking system, and 

(iii) relating the positions of the control points in the intrinsic and extrinsic coordinate systems to derive a transformation between the coordinate systems, wherein the calibration software comprises machine code that is executable by a processor to receive and process sensor data representing the response of a sensor at each control point to electromagnetic radiation emitted by at least one base station at the construction site, which has at least one property that is indicative of an angular distance to the base station, to calculate the positions of the control points in the intrinsic coordinate system.
95. The method of claim 94, wherein the positional tracking system comprises at least one source of electromagnetic radiation or acoustic waves that is stationary and at least one sensor on the portable setting-out tool for detecting or measuring a property of the electromagnetic radiation or acoustic waves that is indicative of an angular distance from the sensor to the stationary source.
15. The headset according to claim 1, wherein the position tracking system comprises at least one source of electromagnetic radiation that is stationary at the construction site and at least one of the one or more sensors is configured to detect or measure a property of the electromagnetic radiation that is indicative of an angular distance from the at least one sensor to the stationary source.
96. The method of claim 94, further comprising:

tracking a position of the setting-out tool for locating where specific operations are to be carried out or reference points within the environment.
17. The headset according to claim 1, wherein the headset tracking system is further configured to track the position of the headset for locating reference points at the construction site.
97. The method of claim 94, further comprising: calculating the location of the setting out tool in the extrinsic, real-world coordinate system using the transformation; and

indicating the location of the setting-out tool in real-world coordinates using a user interface.
27. (i) receiving control point location data representing the positions of a plurality of control points at the construction site in an extrinsic, real world coordinate system,


(iii) relating the positions of the control points in the intrinsic and extrinsic coordinate systems to derive a transformation between the coordinate systems, wherein the calibration software comprises machine code that is executable by a processor to receive and process sensor data representing the response of a sensor at each control point to electromagnetic radiation emitted by at least one base station at the construction site, which has at least one property that is indicative of an angular distance to the base station, to calculate the positions of the control points in the intrinsic coordinate system.




Claim 78 of the instant application is drawn to a computer-implemented method of displaying a virtual image of a building information model (BIM) that is positioned and oriented with reference to an extrinsic site coordinate system in a headset, the method comprising: on the basis of sensor data representing responses of one or more position-tracking sensors to one or more signals associated with a position tracking system, determining a location and orientation of the headset in an intrinsic coordinate system defined by the position tracking system; converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation derived by relating coordinates of one or more control points of a known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system, wherein the coordinates of the one or more control points in the intrinsic coordinate system are determined on the basis of sensor data received from the position tracking system; receiving headset tracking data; receiving model data representing the BIM defined in the extrinsic coordinate system; processing the model data to produce derived model data defined in the intrinsic coordinate system; and using the headset tracking data to: render a virtual image of the BIM relative to a position and orientation of the headset, generate image data representing the virtual image, and transmit the image data to a display system for viewing by a user as a virtual image of the BIM.
While the exact wordings of claim 1 of the ‘127 patent may not be the same as that of claim 78 of the instant application, but there is no significant difference in scope between the claim 78 of the instant application and the claim 1 of the patent ‘127. Therefore, Claim 78 of the instant application cannot be considered patentably distinct over claim 1 of the ‘127 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 78-85 and 87-97 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings, etc. (US 20160292918 A1) in view of Boyapalle, etc. (US 20190385370 A1).
Regarding claim 78, Cummings teaches that a computer-implemented method of displaying a virtual image of a building information model (BIM) that is positioned and oriented with reference to an extrinsic site coordinate system in a headset (See Cummings: Fig. 10, and [0099], “Referring to FIG. 10, data flow 1000 for augmented reality application 1001 for a user device will be described. BIM 1002 is input into augmented reality application 1001. Application commands 1003 provide input control for the processes of augmented reality application 1001. Images 1004 are received and sent by augmented reality application 1001. For example, a set of cameras captures a set of registration images. The set of marker images is used to determine the position of the user. In another example, images 1004 are still or video images captured by a set of cameras adjacent to the eyes of the user and saved to memory for later upload or streamed to a server. Point of view image 1005 is captured by the set of headset cameras adjacent to the eyes of a user. Set of data 1007 is input into augmented reality application 1001”), the method comprising: 
on the basis of sensor data representing responses of one or more position-tracking sensors to one or more signals associated with a position tracking system, determining a location and orientation of the headset in an intrinsic coordinate system defined by the position tracking system (See Cummings: Fig. 8, and [0093], "Each of the positions of registration markers 805, 806, and 807 is associated with a position in a BIM. Survey location 810 is precisely positioned at a known location at construction site 800 and saved in the BIM. Reference marker 811 is a master reference point based on the location of the survey location 810. Each of registration markers 805, 806, and 807 is positioned from reference marker 811 to ensure proper location of floor 801 and walls 802 and 803. At least one of registration markers 805, 806, 807, and 811 will be in view of a camera of user device 808 worn by user 809 and at any given time. The camera captures an image of at least one of registration markers 805, 806, 807, and 811. A wearable computer of user device 808 decodes the captured image to determine a real location of at least one of registration markers 805, 806, 807, and 811. The wearable computer determines a corresponding virtual location in the BIM”); 
converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation derived by relating coordinates of one or more control points of a known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system (See Cummings: Fig. 8, and [0093], “Each of the positions of registration markers 805, 806, and 807 is associated with a position in a BIM. Survey location 810 is precisely positioned at a known location at construction site 800 and saved in the BIM. Reference marker 811 is a master reference point based on the location of the survey location 810. Each of registration markers 805, 806, and 807 is positioned from reference marker 811 to ensure proper location of floor 801 and walls 802 and 803. At least one of registration markers 805, 806, 807, and 811 will be in view of a camera of user device 808 worn by user 809 and at any given time. The camera captures an image of at least one of registration markers 805, 806, 807, and 811. A wearable computer of user device 808 decodes the captured image to determine a real location of at least one of registration markers 805, 806, 807, and 811. The wearable computer determines a corresponding virtual location in the BIM”), 
wherein the coordinates of the one or more control points in the intrinsic coordinate system are determined on the basis of sensor data received from the position tracking system (See Cummings: Figs. 7-8, and [0088], “Referring to FIG. 7B, point of view 712 is the view a user sees while wearing a headset and display unit. Point of view 712 includes floor 713 and adjoining wall 714. Registration marker 715 is attached to floor 713. Registration marker 716 is attached to wall 714. Real object 718 is being lowered into position. According to the BIM, the correct location for real object 718 is outlined by virtual object 717. In this way, a user easily determines if real object 718 is properly positioned and can quickly make adjustments to ensure real object 718 is properly positioned”; and [0093], “Each of the positions of registration markers 805, 806, and 807 is associated with a position in a BIM. Survey location 810 is precisely positioned at a known location at construction site 800 and saved in the BIM. Reference marker 811 is a master reference point based on the location of the survey location 810. Each of registration markers 805, 806, and 807 is positioned from reference marker 811 to ensure proper location of floor 801 and walls 802 and 803. At least one of registration markers 805, 806, 807, and 811 will be in view of a camera of user device 808 worn by user 809 and at any given time. The camera captures an image of at least one of registration markers 805, 806, 807, and 811. A wearable computer of user device 808 decodes the captured image to determine a real location of at least one of registration markers 805, 806, 807, and 811. The wearable computer determines a corresponding virtual location in the BIM”); 
receiving headset tracking data (See Cummings: Fig. 3, and [0060], “In a preferred embodiment, a BIM is downloaded from a system administrator server into a memory resident in a wearable computer 313. The BIM is transmitted from wearable computer 313 through headset 303 and projector 325 for viewing adjacent eye 323 of user 301 to augment the vision of user 301, as will be further described below. The user can select different layers of the BIM to view via voice control. For example, the BIM includes an electrical layer, which shows the location of electrical conduit, connection points, and equipment. As the user moves, headset 303 and wearable computer 313 tracks the location of user 301 and the position and orientation of the user's head using camera 326 and/or camera matrix 318”); 
receiving model data representing the BIM defined in the extrinsic coordinate system (See Cummings: Fig. 1, and [0049], “Referring to FIG. 1, system 100 includes network 101, system administrator 102 connected to network 101, and a set of user devices 104 each of which is connected to network 101. System administrator 102 is further connected to BIM database 103 for storage of relevant data. For example, receiving data may include a business information model, engineering change orders, textual data, equipment manuals and operation instructions, images, photos, text messages, videos, emails, graphics, documents, 2-dimensional and 3-dimensional drawings, and sketches”); 
processing the model data to produce derived model data defined in the intrinsic coordinate system (See Cummings: Fig. 17, and [0128], “Referring to FIG. 18, method 1800 for updating a BIM will now be described. Method 1800 begins at step 1801. At step 1802, a virtual location of a virtual object in the BIM is determined by viewing the virtual location on a display unit of a user device. At step 1803, an actual location of a real object associated with the virtual object is determined. At step 1804, a tolerance for the real object location is determined by any measuring means. In a preferred embodiment, the tolerance is determined by a set of building codes. At step 1805, the actual location is compared to the virtual location to determine whether the actual location is within the tolerance. If so, then method 1800 ends at step 1809. If the actual location is not within the tolerance, then method 1800 proceeds to step 1806. At step 1806, an image is captured of the actual location and the virtual location as seen through the display by the user. At step 1807, the captured image is uploaded to a system administrator server. At step 1808, the captured image is saved in the BIM as a “mistakes” layer. The “mistakes” layer is then a selectable layer in the BIM once a user reloads the BIM to the user device from the system administrator server. Method 1800 ends at step 1809”); and 
using the headset tracking data to (See Cummings: Fig. 3, and [0060], “For example, the BIM includes an electrical layer, which shows the location of electrical conduit, connection points, and equipment. As the user moves, headset 303 and wearable computer 313 tracks the location of user 301 and the position and orientation of the user's head using camera 326 and/or camera matrix 318”): 
render a virtual image of the BIM relative to a position and orientation of the headset (See Cummings: Fig. 15, and [0122], “Referring to FIG. 15, runtime process 1500 for an augmented reality application will now be described. Runtime process 1500 starts at step 1501. At step 1502, a BIM is retrieved. In this step, the BIM is downloaded from a system administration server and saved into memory of a user device. At step 1503, an image is captured from a set of cameras. At step 1504, a position and an orientation of the user device is determined, as will be further described below. At step 1505, a stereoscopic overlay of the BIM is rendered according to the position and the orientation of the user device, as will be further described below. At step 1506, the rendered stereoscopic overlay is output to a display unit of the user device for display to the user. In a preferred embodiment, the rendered stereoscopic overlay is rendered at least 24 fps”), 
generate image data representing the virtual image (See Cummings: Figs. 7A-B, and [0087], “Referring to FIG. 7A in use, lens 705 of camera 704 is automatically focused on real object 706 at a distance d from camera 704 and sent to headset 710 as image 707. Headset 710 and wearable computer 711 determine distance d and the position of display unit 701 with respect to real object 706. Wearable computer 711 generates virtual image 708 based on distance d. Projector 703 projects virtual image 708 into light guide 701, as previously described. Virtual image 708 is displayed as virtual object 709 to appear at distance d′ in view of user eye 702. Virtual object 709 is magnified to coincide with the size and position of real object 706 to create a perceived depth of focus d. In one embodiment, d′ is less than d. In another embodiment, d′ is equal to d. In one embodiment, d′ is a fixed distance from camera 704 for all real objects”), and 
transmit the image data to a display system for viewing by a user as a virtual image of the BIM (See Cummings: Fig. 3, and [0060], “In a preferred embodiment, a BIM is downloaded from a system administrator server into a memory resident in a wearable computer 313. The BIM is transmitted from wearable computer 313 through headset 303 and projector 325 for viewing adjacent eye 323 of user 301 to augment the vision of user 301, as will be further described below”). 
However, Cummings fails to explicitly disclose that converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation.
However, Boyapalle teaches that converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation (See Boyapalle: Fig. 1, and [0075], “When HMD 102B is required to render the view of HMD 102A (e.g., user 101B wants to see what user 101A sees), however, HMD 102A communicates one or more of: Xa, Ya, Za, Yaw.sub.a, Pitch.sub.a, Roll.sub.a, and/or Ga directly to HMD 102B. For example, HMD 102A may transmit a data payload to HMD 102B that includes authentication information and session ID, an HMD model ID, intrinsic parameters (e.g., projective mapping from world coordinates to pixel coordinates), and extrinsic parameters (e.g., parameters that define the camera center and a camera's heading in world coordinates)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Cummings to have converting coordinates between the intrinsic coordinate system and the extrinsic site coordinate system on the basis of a transformation as taught by Boyapalle in order to reduce runtime on host with a substitute coordinate system, and alter view location and/or pose to a user without actually moving from place (See Boyapalle: Fig. 1, and [0077], "In various embodiments, systems and methods described herein may not require changes in the runtime executed by host IHS 103B, because the runtime may continue to serve the model according to coordinates provided by the HMD 102B. Rather, these techniques may trick the runtime on host IHS 103B with a substitute coordinate system (of HMD 102A), overriding user 101B's actual coordinate system and thus altering the view location and/or pose to that of user 101A, without user 101B actually moving from his place. Additionally, Light Field Display (LFD) content may be transmitted by HMD 102A by encoding content, and HMD 102B can display the LFD content directly by decoding it"). Cummings teaches a method and system that may project a business information model at a construction site includes a network, a system administrator connected to the network, a database connected to the system administrator, a set of registration markers positioned in the construction site, and a set of user devices connected to the network; while Boyapalle teaches a system and method that may generate mixed environments for the HMD device with coordinate transformation to reduce the runtime on the host device. Therefore, it is obvious to one of ordinary skill in the art to modify Cummings by Boyapalle to have coordinate system transformation to reduce the runtime on the host device. The motivation to modify Cummings by Boyapalle is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 79, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, further comprising:
receiving display position data from a display position sensor configured to detect a position of the display relative to the user’s head (See Cummings: Figs. 3A-B, and [0063], “In a preferred embodiment, sensors 312 is a 9-axis motion tracking system-in-package sensor, model no. MP11-9150 available from InverSense®, Inc. In this embodiment, the 9-axis sensor combines a 3-axis gyroscope, a 3-axis accelerometer, an on-board digital motion processor, and a 3-axis digital compass. In other embodiments, other suitable sensors and/or suitable combinations of sensors may be employed”); and
using the headset tracking data and the display position data to render the virtual image of the BIM relative to the position and orientation of the headset relative to the user’s eye (See Cummings: Fig. 15, and [0122], “Referring to FIG. 15, runtime process 1500 for an augmented reality application will now be described. Runtime process 1500 starts at step 1501. At step 1502, a BIM is retrieved. In this step, the BIM is downloaded from a system administration server and saved into memory of a user device. At step 1503, an image is captured from a set of cameras. At step 1504, a position and an orientation of the user device is determined, as will be further described below. At step 1505, a stereoscopic overlay of the BIM is rendered according to the position and the orientation of the user device, as will be further described below. At step 1506, the rendered stereoscopic overlay is output to a display unit of the user device for display to the user. In a preferred embodiment, the rendered stereoscopic overlay is rendered at least 24 fps”).
Regarding claim 80, Cummings and Boyapalle teach all the features with respect to claim 79 as outlined above. Further, Cummings teaches that the method of claim 79, wherein the display position data comprises data that represents a position of at least one of the user’s eyes relative to the display (See Cummings: Figs. 4A-D, and [0066], “Referring to FIG. 4A, user device 400 includes display unit 402 which includes camera 404 on the temporal side of eye 406 of user 401 and display light guide 405. Camera 404 has field of view 413. Display light guide 405 is positioned in the field of view and adjacent to eye 406. Display unit 402 is movably connected to headset 403, which is detachably mounted to hard hat 407. Display unit 409 is movably connected to headset 408, which is detachably mounted to hard hat 407. Display unit 409 includes camera 410 on the temporal side of eye 412 of user 401. Camera 410 has field of view 414. Display light guide 411 is in the field of view and adjacent to eye 412. Display units 402 and 409 and headsets 403 and 408 are the same as previously described. Display units 402 and 409 provide a stereoscopic augmented view to user 401”).
Regarding claim 81, Cummings and Boyapalle teach all the features with respect to claim 80 as outlined above. Further, Cummings teaches that the method of claim 80, wherein the display position data indicates a position of at least one of the pupils of the user’s eyes (See Cummings: Figs. 17-18, and [0127], “In a preferred embodiment, the left BIM image and the right BIM image are shifted with respect to each other, in a range of approximately 2.5 to 3 inches to compensate for the average distance between the pupils of human eyes”).
Regarding claim 82, Cummings and Boyapalle teach all the features with respect to claim 80 as outlined above. Further, Cummings teaches that the method of claim 80, wherein the display position data indicates a position of at least one of the centers of the pupils of the user’s eyes relative to the display (See Cummings: Figs. 4A-D, and [0066], “Referring to FIG. 4A, user device 400 includes display unit 402 which includes camera 404 on the temporal side of eye 406 of user 401 and display light guide 405. Camera 404 has field of view 413. Display light guide 405 is positioned in the field of view and adjacent to eye 406. Display unit 402 is movably connected to headset 403, which is detachably mounted to hard hat 407. Display unit 409 is movably connected to headset 408, which is detachably mounted to hard hat 407. Display unit 409 includes camera 410 on the temporal side of eye 412 of user 401. Camera 410 has field of view 414. Display light guide 411 is in the field of view and adjacent to eye 412. Display units 402 and 409 and headsets 403 and 408 are the same as previously described. Display units 402 and 409 provide a stereoscopic augmented view to user 401”).
Regarding claim 83, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, further comprising:
using data representing one or more physical or optical properties of the display to render the virtual image of the BIM (See Cummings: Fig. 15, and [0122], “Referring to FIG. 15, runtime process 1500 for an augmented reality application will now be described. Runtime process 1500 starts at step 1501. At step 1502, a BIM is retrieved. In this step, the BIM is downloaded from a system administration server and saved into memory of a user device. At step 1503, an image is captured from a set of cameras. At step 1504, a position and an orientation of the user device is determined, as will be further described below. At step 1505, a stereoscopic overlay of the BIM is rendered according to the position and the orientation of the user device, as will be further described below. At step 1506, the rendered stereoscopic overlay is output to a display unit of the user device for display to the user. In a preferred embodiment, the rendered stereoscopic overlay is rendered at least 24 fps”. Note that the Frame rate may be the property of the display).
Regarding claim 84, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the one or more signals are emitted by one or more beacons (See Cummings: Figs. 7A-B, and [0088], “Referring to FIG. 7B, point of view 712 is the view a user sees while wearing a headset and display unit. Point of view 712 includes floor 713 and adjoining wall 714. Registration marker 715 is attached to floor 713. Registration marker 716 is attached to wall 714. Real object 718 is being lowered into position. According to the BIM, the correct location for real object 718 is outlined by virtual object 717. In this way, a user easily determines if real object 718 is properly positioned and can quickly make adjustments to ensure real object 718 is properly positioned”).
Regarding claim 85, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the one or more signals consist of electromagnetic radiation (See Cummings: Fig. 6, and [0083], “In use, light source 605 displays an image received from headset 615. The image is represented by rays 611 and 612. Rays 611 and 612 are transmitted through collimating lens 606 and reflected off of input surface 607 for TIR. Rays 611 and 612 are further reflected off of front surface 613 and rear surface 614 and output surface 608 in field of view 610 of user eye 609”).
Regarding claim 87, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the position-tracking system comprises a WiFi tracking system (See Cummings: Figs. 3A-B, and [0056], "User 301 wears communication device 315. Communication device 315 includes earpiece speaker 316 and microphone 317. Communication device 315 is preferably connected to wearable computer 313 via a wireless connection such as a Bluetooth connection. In other embodiments, other wireless or wired connections are employed. Communication device 315 enables voice activation and voice control of an augmented reality application stored in the wearable computer 313 by user 301”).
Regarding claim 88, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the one or more signals consist of acoustic waves (See Cummings: Figs. 3A-B, and [0056], "User 301 wears communication device 315. Communication device 315 includes earpiece speaker 316 and microphone 317. Communication device 315 is preferably connected to wearable computer 313 via a wireless connection such as a Bluetooth connection. In other embodiments, other wireless or wired connections are employed. Communication device 315 enables voice activation and voice control of an augmented reality application stored in the wearable computer 313 by user 301”).
Regarding claim 89, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the position tracking system comprises an inside-out positional tracking system (See Cummings: Fig. 11, and [0102], “Referring to FIG. 11, commands menu 1100 includes standby/run toggle 1101, BIM layer selection 1102, reload BIM 1103, save overlaid image 1104, and calibrate 1105. Standby/run toggle 1101 toggles the augmented reality application to a standby mode or a run mode. BIM layer selection 1102 enables the user to select any layer of the BIM to view. For example, the layers include, but are not limited to, structural, electrical, plumbing, data, and HVAC. Reload BIM button 1103 downloads the BIM into memory. Save overlaid image 1104 captures a “screen capture” of the point of view and the overlaid BIM from the perspective of the user. Calibrate 1105 executes a calibration process, as will be further described below. Position and orientation toggle 1106 toggles the position and orientation functions on and off to selectively run in a display mode. Select data 1107 enables the user to select which data to display and the size and the position of the selected data. Selection of 1101, 1102, 1103, 1104, 1105, 1106, and 1107 is accomplished via voice controls”).
Regarding claim 90, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, further comprising: using the transformation to convert coordinates between the extrinsic coordinate system and the intrinsic coordinate system to render a 3D virtual image of the BIM that is correctly located and oriented relative to an external environment and is displayed to the user in a correct context for a position of the user within the external environment (See Cummings: Fig. 8, and [0092], "Referring to FIG. 8, construction site 800 includes floor 801 and adjoining walls 802 and 803. Registration system 804 includes registration markers 805, 806, and 807 positioned at precise locations on floor 801, wall 802 and wall 803, respectively and serve as a set of reference points for user device 808 worn by user 809”).
Regarding claim 91, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, which further comprises downloading one or more of the model data and the transformation to the electronic control system on the headset from a remote server (See Cummings: Fig. 1, and [0049], “Referring to FIG. 1, system 100 includes network 101, system administrator 102 connected to network 101, and a set of user devices 104 each of which is connected to network 101. System administrator 102 is further connected to BIM database 103 for storage of relevant data. For example, receiving data may include a business information model, engineering change orders, textual data, equipment manuals and operation instructions, images, photos, text messages, videos, emails, graphics, documents, 2-dimensional and 3-dimensional drawings, and sketches”).
Regarding claim 92, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings teaches that the method of claim 78, wherein the position tracking system comprises at least one source of electromagnetic radiation that is stationary and at least one of the one or more sensors is configured to detect or measure a property of the electromagnetic radiation that is indicative of an angular distance from the at least one sensor to the stationary source (See Cummings: Figs. 7A-B, and [0087], “Referring to FIG. 7A in use, lens 705 of camera 704 is automatically focused on real object 706 at a distance d from camera 704 and sent to headset 710 as image 707. Headset 710 and wearable computer 711 determine distance d and the position of display unit 701 with respect to real object 706. Wearable computer 711 generates virtual image 708 based on distance d. Projector 703 projects virtual image 708 into light guide 701, as previously described. Virtual image 708 is displayed as virtual object 709 to appear at distance d′ in view of user eye 702. Virtual object 709 is magnified to coincide with the size and position of real object 706 to create a perceived depth of focus d. In one embodiment, d′ is less than d. In another embodiment, d′ is equal to d. In one embodiment, d′ is a fixed distance from camera 704 for all real objects”).
Regarding claim 93, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings and Boyapalle teach that a computer program product comprising a non-transitory computer readable medium storing a computer program comprising a set of instructions, which, when executed by a computerised device (See Cummings: Fig. 10, and [0099], “Referring to FIG. 10, data flow 1000 for augmented reality application 1001 for a user device will be described. BIM 1002 is input into augmented reality application 1001. Application commands 1003 provide input control for the processes of augmented reality application 1001. Images 1004 are received and sent by augmented reality application 1001. For example, a set of cameras captures a set of registration images. The set of marker images is used to determine the position of the user. In another example, images 1004 are still or video images captured by a set of cameras adjacent to the eyes of the user and saved to memory for later upload or streamed to a server. Point of view image 1005 is captured by the set of headset cameras adjacent to the eyes of a user. Set of data 1007 is input into augmented reality application 1001”), cause the computerised device to: 
on the basis of sensor data representing responses of one or more position-tracking sensors to one or more signals associated with a position tracking system, determine a location and orientation of a headset in an intrinsic coordinate system defined by the position tracking system (See Cummings: Fig. 8, and [0093], "Each of the positions of registration markers 805, 806, and 807 is associated with a position in a BIM. Survey location 810 is precisely positioned at a known location at construction site 800 and saved in the BIM. Reference marker 811 is a master reference point based on the location of the survey location 810. Each of registration markers 805, 806, and 807 is positioned from reference marker 811 to ensure proper location of floor 801 and walls 802 and 803. At least one of registration markers 805, 806, 807, and 811 will be in view of a camera of user device 808 worn by user 809 and at any given time. The camera captures an image of at least one of registration markers 805, 806, 807, and 811. A wearable computer of user device 808 decodes the captured image to determine a real location of at least one of registration markers 805, 806, 807, and 811. The wearable computer determines a corresponding virtual location in the BIM”); 
convert coordinates between the intrinsic coordinate system and an extrinsic coordinate system on the basis of a transformation (See Boyapalle: Fig. 1, and [0075], “When HMD 102B is required to render the view of HMD 102A (e.g., user 101B wants to see what user 101A sees), however, HMD 102A communicates one or more of: Xa, Ya, Za, Yaw.sub.a, Pitch.sub.a, Roll.sub.a, and/or Ga directly to HMD 102B. For example, HMD 102A may transmit a data payload to HMD 102B that includes authentication information and session ID, an HMD model ID, intrinsic parameters (e.g., projective mapping from world coordinates to pixel coordinates), and extrinsic parameters (e.g., parameters that define the camera center and a camera's heading in world coordinates)”) derived by relating coordinates of one or more control points of known location in the extrinsic coordinate system to their corresponding coordinates in the intrinsic coordinate system, wherein the coordinates of the one or more control points in the intrinsic coordinate system are determined on the basis of sensor data received from the position tracking system (See Cummings: Fig. 8, and [0093], “Each of the positions of registration markers 805, 806, and 807 is associated with a position in a BIM. Survey location 810 is precisely positioned at a known location at construction site 800 and saved in the BIM. Reference marker 811 is a master reference point based on the location of the survey location 810. Each of registration markers 805, 806, and 807 is positioned from reference marker 811 to ensure proper location of floor 801 and walls 802 and 803. At least one of registration markers 805, 806, 807, and 811 will be in view of a camera of user device 808 worn by user 809 and at any given time. The camera captures an image of at least one of registration markers 805, 806, 807, and 811. A wearable computer of user device 808 decodes the captured image to determine a real location of at least one of registration markers 805, 806, 807, and 811. The wearable computer determines a corresponding virtual location in the BIM”); and 
receive headset tracking data (See Cummings: Fig. 3, and [0060], “In a preferred embodiment, a BIM is downloaded from a system administrator server into a memory resident in a wearable computer 313. The BIM is transmitted from wearable computer 313 through headset 303 and projector 325 for viewing adjacent eye 323 of user 301 to augment the vision of user 301, as will be further described below. The user can select different layers of the BIM to view via voice control. For example, the BIM includes an electrical layer, which shows the location of electrical conduit, connection points, and equipment. As the user moves, headset 303 and wearable computer 313 tracks the location of user 301 and the position and orientation of the user's head using camera 326 and/or camera matrix 318”); 
receive model data representing a building information model (BIM) defined in the extrinsic coordinate system (See Cummings: Fig. 1, and [0049], “Referring to FIG. 1, system 100 includes network 101, system administrator 102 connected to network 101, and a set of user devices 104 each of which is connected to network 101. System administrator 102 is further connected to BIM database 103 for storage of relevant data. For example, receiving data may include a business information model, engineering change orders, textual data, equipment manuals and operation instructions, images, photos, text messages, videos, emails, graphics, documents, 2-dimensional and 3-dimensional drawings, and sketches”); 
process the model data to produce derived model data defined in the intrinsic coordinate system (See Cummings: Fig. 17, and [0128], “Referring to FIG. 18, method 1800 for updating a BIM will now be described. Method 1800 begins at step 1801. At step 1802, a virtual location of a virtual object in the BIM is determined by viewing the virtual location on a display unit of a user device. At step 1803, an actual location of a real object associated with the virtual object is determined. At step 1804, a tolerance for the real object location is determined by any measuring means. In a preferred embodiment, the tolerance is determined by a set of building codes. At step 1805, the actual location is compared to the virtual location to determine whether the actual location is within the tolerance. If so, then method 1800 ends at step 1809. If the actual location is not within the tolerance, then method 1800 proceeds to step 1806. At step 1806, an image is captured of the actual location and the virtual location as seen through the display by the user. At step 1807, the captured image is uploaded to a system administrator server. At step 1808, the captured image is saved in the BIM as a “mistakes” layer. The “mistakes” layer is then a selectable layer in the BIM once a user reloads the BIM to the user device from the system administrator server. Method 1800 ends at step 1809”); and 
use the headset tracking data (See Cummings: Fig. 3, and [0060], “For example, the BIM includes an electrical layer, which shows the location of electrical conduit, connection points, and equipment. As the user moves, headset 303 and wearable computer 313 tracks the location of user 301 and the position and orientation of the user's head using camera 326 and/or camera matrix 318”) to: 
render a virtual image of the BIM relative to a position and orientation of the headset (See Cummings: Fig. 15, and [0122], “Referring to FIG. 15, runtime process 1500 for an augmented reality application will now be described. Runtime process 1500 starts at step 1501. At step 1502, a BIM is retrieved. In this step, the BIM is downloaded from a system administration server and saved into memory of a user device. At step 1503, an image is captured from a set of cameras. At step 1504, a position and an orientation of the user device is determined, as will be further described below. At step 1505, a stereoscopic overlay of the BIM is rendered according to the position and the orientation of the user device, as will be further described below. At step 1506, the rendered stereoscopic overlay is output to a display unit of the user device for display to the user. In a preferred embodiment, the rendered stereoscopic overlay is rendered at least 24 fps”), generate image data representing the virtual image (See Cummings: Figs. 7A-B, and [0087], “Referring to FIG. 7A in use, lens 705 of camera 704 is automatically focused on real object 706 at a distance d from camera 704 and sent to headset 710 as image 707. Headset 710 and wearable computer 711 determine distance d and the position of display unit 701 with respect to real object 706. Wearable computer 711 generates virtual image 708 based on distance d. Projector 703 projects virtual image 708 into light guide 701, as previously described. Virtual image 708 is displayed as virtual object 709 to appear at distance d′ in view of user eye 702. Virtual object 709 is magnified to coincide with the size and position of real object 706 to create a perceived depth of focus d. In one embodiment, d′ is less than d. In another embodiment, d′ is equal to d. In one embodiment, d′ is a fixed distance from camera 704 for all real objects”), and transmit the image data to a display system for viewing by a user as a virtual image of the BIM (See Cummings: Fig. 3, and [0060], “In a preferred embodiment, a BIM is downloaded from a system administrator server into a memory resident in a wearable computer 313. The BIM is transmitted from wearable computer 313 through headset 303 and projector 325 for viewing adjacent eye 323 of user 301 to augment the vision of user 301, as will be further described below”).
Regarding claim 94, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. Further, Cummings and Boyapalle teach that a computer-implemented method of setting out an environment  (See Cummings: Fig. 11, and [0102], “Referring to FIG. 11, commands menu 1100 includes standby/run toggle 1101, BIM layer selection 1102, reload BIM 1103, save overlaid image 1104, and calibrate 1105. Standby/run toggle 1101 toggles the augmented reality application to a standby mode or a run mode. BIM layer selection 1102 enables the user to select any layer of the BIM to view. For example, the layers include, but are not limited to, structural, electrical, plumbing, data, and HVAC. Reload BIM button 1103 downloads the BIM into memory. Save overlaid image 1104 captures a “screen capture” of the point of view and the overlaid BIM from the perspective of the user. Calibrate 1105 executes a calibration process, as will be further described below. Position and orientation toggle 1106 toggles the position and orientation functions on and off to selectively run in a display mode. Select data 1107 enables the user to select which data to display and the size and the position of the selected data. Selection of 1101, 1102, 1103, 1104, 1105, 1106, and 1107 is accomplished via voice controls”), the method comprising: 
tracking a portable setting-out tool within the environment using a positional tracking system to locate the setting-out tool within an intrinsic coordinate system defined by the positional tracking system (See Cummings: Fig. 8, and [0092], "Referring to FIG. 8, construction site 800 includes floor 801 and adjoining walls 802 and 803. Registration system 804 includes registration markers 805, 806, and 807 positioned at precise locations on floor 801, wall 802 and wall 803, respectively and serve as a set of reference points for user device 808 worn by user 809"); and 
relating the intrinsic coordinate system to an extrinsic, real-world coordinate system using a transformation (See Boyapalle: Fig. 1, and [0075], “When HMD 102B is required to render the view of HMD 102A (e.g., user 101B wants to see what user 101A sees), however, HMD 102A communicates one or more of: Xa, Ya, Za, Yaw.sub.a, Pitch.sub.a, Roll.sub.a, and/or Ga directly to HMD 102B. For example, HMD 102A may transmit a data payload to HMD 102B that includes authentication information and session ID, an HMD model ID, intrinsic parameters (e.g., projective mapping from world coordinates to pixel coordinates), and extrinsic parameters (e.g., parameters that define the camera center and a camera's heading in world coordinates)”) derived by relating known locations in the real world coordinate system of one or more control points at or near the environment to the corresponding positions of the control points in the intrinsic coordinate system, as determined by the positional tracking system (See Cummings: Fig. 8, and [0094], "For example, user 809 is standing in construction site 800 wearing user device 808 and looking down at location 812 where object 813 is to be installed. Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user 809 as if the user were standing inside the BIM. As user 809 tilts his or her head up to look at wall 802 the movement of the user's head is detected by user device 808 and registration marker 806 is in view of user device 808. Based on the position of registration marker 806, the BIM is moved and rotated in real time to align with the user's field of vision and provide an in- person view of the BIM to user 809. Crane 815 lowers object 813 towards location 812. Based on the projected BIM, object 813 should be installed at installation position 814. User 809 uses the projected BIM to properly lower the object 813 and precisely install object 813 at proper installation position 814, thereby saving time and money in the form of overrun construction costs").
Regarding claim 95, Cummings and Boyapalle teach all the features with respect to claim 94 as outlined above. Further, Cummings teaches that the method of claim 94, wherein the positional tracking system comprises at least one source of electromagnetic radiation or acoustic waves that is stationary and at least one sensor on the portable setting-out tool for detecting or measuring a property of the electromagnetic radiation or acoustic waves that is indicative of an angular distance from the sensor to the stationary source (See Cummings: Figs. 7A-B, and [0087], “Referring to FIG. 7A in use, lens 705 of camera 704 is automatically focused on real object 706 at a distance d from camera 704 and sent to headset 710 as image 707. Headset 710 and wearable computer 711 determine distance d and the position of display unit 701 with respect to real object 706. Wearable computer 711 generates virtual image 708 based on distance d. Projector 703 projects virtual image 708 into light guide 701, as previously described. Virtual image 708 is displayed as virtual object 709 to appear at distance d′ in view of user eye 702. Virtual object 709 is magnified to coincide with the size and position of real object 706 to create a perceived depth of focus d. In one embodiment, d′ is less than d. In another embodiment, d′ is equal to d. In one embodiment, d′ is a fixed distance from camera 704 for all real objects”).
Regarding claim 96, Cummings and Boyapalle teach all the features with respect to claim 94 as outlined above. Further, Cummings teaches that the method of claim 94, further comprising: tracking a position of the setting-out tool for locating where specific operations are to be carried out or reference points within the environment (See Cummings: Fig. 8, and [0094], "For example, user 809 is standing in construction site 800 wearing user device 808 and looking down at location 812 where object 813 is to be installed. Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user 809 as if the user were standing inside the BIM. As user 809 tilts his or her head up to look at wall 802 the movement of the user's head is detected by user device 808 and registration marker 806 is in view of user device 808. Based on the position of registration marker 806, the BIM is moved and rotated in real time to align with the user's field of vision and provide an in- person view of the BIM to user 809. Crane 815 lowers object 813 towards location 812. Based on the projected BIM, object 813 should be installed at installation position 814. User 809 uses the projected BIM to properly lower the object 813 and precisely install object 813 at proper installation position 814, thereby saving time and money in the form of overrun construction costs").
Regarding claim 97, Cummings and Boyapalle teach all the features with respect to claim 94 as outlined above. Further, Cummings teaches that the method of claim 94, further comprising: calculating the location of the setting out tool in the extrinsic, real-world coordinate system using the transformation (See Cummings: Fig. 8, and [0092], "Referring to FIG. 8, construction site 800 includes floor 801 and adjoining walls 802 and 803. Registration system 804 includes registration markers 805, 806, and 807 positioned at precise locations on floor 801, wall 802 and wall 803, respectively and serve as a set of reference points for user device 808 worn by user 809"); and
indicating the location of the setting-out tool in real-world coordinates using a user interface (See Cummings: Fig. 8, and [0094], "For example, user 809 is standing in construction site 800 wearing user device 808 and looking down at location 812 where object 813 is to be installed. Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user 809 as if the user were standing inside the BIM. As user 809 tilts his or her head up to look at wall 802 the movement of the user's head is detected by user device 808 and registration marker 806 is in view of user device 808. Based on the position of registration marker 806, the BIM is moved and rotated in real time to align with the user's field of vision and provide an in- person view of the BIM to user 809. Crane 815 lowers object 813 towards location 812. Based on the projected BIM, object 813 should be installed at installation position 814. User 809 uses the projected BIM to properly lower the object 813 and precisely install object 813 at proper installation position 814, thereby saving time and money in the form of overrun construction costs").


Claims 86 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings, etc. (US 20160292918 A1) in view of Boyapalle, etc. (US 20190385370 A1), further in view of Popovich, etc. (US 20180003805 A1).
Regarding claim 86, Cummings and Boyapalle teach all the features with respect to claim 78 as outlined above. However, Cummings fails to explicitly disclose that the method of claim 78, wherein the position-tracking system comprises a sweep-beam optical tracking system.
However, Popovich teaches that the method of claim 78, wherein the position-tracking system comprises a sweep-beam optical tracking system (See Popovich: Fig. 4, and [0052], "This eliminates the need for complex, bulk and expensive rotating optics. Singe the target surfaces are typically at long range the beams entering the receiver waveguide are substantially collimated allowing optimal matching of R/T channels at all angles. Desirably the grating elements are designed to make the received element apertures as large as possible while the apertures of the transmitter elements need to be large enough to accommodate the laser beam sweep from the beam scanner. The beam width will be very narrow, typically of the order of millimeters").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Cummings to have the method of claim 78, wherein the position-tracking system comprises a sweep-beam optical tracking system as taught by Popovich in order to eliminate the need for complex, bulk and expensive rotating optics (See Popovich: Fig. 4, and [0052], "This eliminates the need for complex, bulk and expensive rotating optics. Singe the target surfaces are typically at long range the beams entering the receiver waveguide are substantially collimated allowing optimal matching of R/T channels at all angles. Desirably the grating elements are designed to make the received element apertures as large as possible while the apertures of the transmitter elements need to be large enough to accommodate the laser beam sweep from the beam scanner. The beam width will be very narrow, typically of the order of millimeters"). Cummings teaches a method and system that may project a business information model at a construction site includes a network, a system administrator connected to the network, a database connected to the system administrator, a set of registration markers positioned in the construction site, and a set of user devices connected to the network, and Popovich teaches a system and method that may track eye movement with beam-sweep in order to prevent the rotation and present the image to the user's eyes. Therefore, it is obvious to one of ordinary skill in the art to modify Cummings by Popovich to perform beam-sweeping to track eyes. The motivation to modify Cummings by Popovich is "Use of known technique to improve similar devices (methods, or products) in the same way".







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/             Primary Examiner, Art Unit 2612